Exhibit 10.19
[logo.jpg]
2011 Stock Incentive Plan – Stock Unit Agreement
 
1.           Award of Stock Units.  PDF Solutions, Inc., a Delaware corporation
(the “Company”), has authorized the grant to you of a stock unit award (the
“Award”) covering the total number of shares of Shares (the “Stock Units”) set
forth in the Notice of Stock Unit Award or online Grant Summary (as applicable,
the “Notice”) delivered to you along with this Agreement, on the date set forth
therein (the “Grant Date”), subject to the terms, definitions and provisions of
the 2011 Stock Incentive Plan (the “Plan”), which is incorporated in this Stock
Unit Agreement (the “Agreement”) by reference.  Unless otherwise defined in this
Agreement or the Notice, the terms used in this Agreement shall have the
meanings defined in the Plan.
 
(a)           Bookkeeping Entry.  Pursuant to the Plan, each Stock Unit is a
bookkeeping entry representing the equivalent in value of one (1) Share.
 
(b)           Acceptance; Cancellation.  You acknowledge that by electronically
accepting the Award (or instructing the Company in writing to record such
acceptance with its designated third-party broker) you agree to be bound by all
terms applicable to the Award, as set forth in this Agreement and the Plan.  You
must expressly accept the terms and conditions of your Stock Units as set forth
in the Notice, this Agreement and the Plan by electronically accepting this
Agreement within ninety (90) days after the Company first makes the Notice
available to you.  If you do not accept this Award in the manner instructed by
the Company, this Award and all Stock Units represented hereby may be cancelled
by the Company in its discretion.
 
2.           Vesting of Stock Units.  So long as your Service continues, the
Stock Units shall vest according to the vesting schedule in the Notice.  If you
take a leave of absence, the Company may, at its discretion, suspend vesting
during the period of leave to the extent permitted under applicable local
law.  Prior to the time that the Stock Units are settled upon vesting, you shall
have no rights other than those of a general creditor of the Company.  The Stock
Units represent an unfunded and unsecured obligation of the Company.
 
3.           Termination of Service.  In the event of the termination of your
Service for any reason (whether or not in breach of local labor laws), all
unvested Stock Units shall be immediately forfeited without consideration.  For
purposes of the preceding sentence, your right to vest in the Stock Units will
terminate effective as of the date that you are no longer actively providing
Service and will not be extended by any notice period mandated under local law
(e.g., active Service would not include a period of “garden leave” or similar
period pursuant to local law); the Company shall have the exclusive discretion
to determine when you are no longer actively providing Service for purposes of
the Stock Units.
 
4.           Settlement of Stock Units.  Upon vesting of Stock Units, Stock
Units shall be automatically settled in Shares, provided that the Company shall
have no obligation to issue Shares pursuant to this Agreement unless and until
you have satisfied any applicable tax and/or other obligations pursuant to
Section 5 below and such issuance otherwise complies with all applicable law.
 
 
 

--------------------------------------------------------------------------------

 
Stock Unit Agreement (continued)
 
5.           Taxes.


(a)           Regardless of any action the Company or your employer (the
“Employer”) takes with respect to any and all income tax, social taxes or
insurance contributions, payroll tax, payment on account or other tax-related
items related to your participation in the Plan and legally applicable to you
(“Tax-Related Items”), you acknowledge that the ultimate liability for all
Tax-Related Items with respect to the Stock Units is and remains your
responsibility and may exceed the amount actually withheld by the Company or the
Employer.  You further acknowledge that the Company and/or the Employer (i) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Stock Units, including the grant,
vesting or settlement of the Stock Units, or the subsequent sale of any Shares
acquired at vesting or the receipt of any dividends with respect to such Shares;
and (ii) do not commit to and are under no obligation to structure the terms or
any aspect of the Stock Units to reduce or eliminate your liability for
Tax-Related Items or achieve any particular tax result.  Further, if you
become subject to taxation in more than one jurisdiction between the Grant Date
and the date of any relevant taxable event, you acknowledge that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.


(b)           Prior to any relevant tax, withholding or required deduction
event, as applicable, you agree to make arrangements satisfactory to the Company
for the satisfaction of any applicable tax, withholding, required deduction and
payment on account obligations of the Company and/or the Employer that arise in
connection with the Stock Units.  In this regard, you authorize the Company
and/or the Employer, or their respective agents, at their discretion, to satisfy
any obligations related to Tax-Related Items by one or a combination of the
following:  (1) withholding from your wages or other cash compensation payable
to you by the Company or the Employer; (2) withholding from proceeds of the sale
of Shares acquired upon settlement of the Stock Units either through a voluntary
sale or through a mandatory sale arranged by the Company (on your behalf
pursuant to this authorization); (3) withholding of Shares that would otherwise
be issued upon settlement of the Stock Units; or (4) requiring you to satisfy
the liability for Tax-Related Items by means of any other arrangement approved
by the Company.  If the obligation for Tax-Related Items is satisfied by
withholding of Shares, for tax purposes, you are deemed to have been issued the
full number of Shares subject to the vested Stock Units, notwithstanding that a
number of the Shares are held back solely for the purpose of paying the
Tax-Related Items due as a result of any aspect of your participation in the
Plan.  To avoid financial accounting charges under applicable accounting
guidance, the Company may withhold or account for Tax-Related Items by
considering applicable minimum statutory rates or may take any other action
required to avoid financial accounting charges under applicable accounting
guidance.


(c)           Finally, you will pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of your participation in the Plan or your acquisition
of Shares that cannot be satisfied by the means previously described.  The
Company shall not be required to issue or deliver Shares pursuant to this
Agreement unless and until such obligations are satisfied.
 
 
2

--------------------------------------------------------------------------------

 
Stock Unit Agreement (continued)


7.           Tax and Legal Advice.  You represent, warrant and acknowledge that
neither the Company nor your Employer have made any warranties or
representations to you with respect to any Tax-Related Items, legal or financial
consequences of the transactions contemplated by this Agreement, and you are in
no manner relying on the Company, your Employer’s or the Company’s or the
Employer’s representatives for an assessment of such consequences.  YOU
UNDERSTAND THAT THE LAWS GOVERNING THIS AWARD ARE SUBJECT TO CHANGE.  YOU SHOULD
CONSULT YOUR OWN PROFESSIONAL TAX, LEGAL AND FINANCIAL ADVISOR REGARDING ANY
STOCK UNITS.  YOU UNDERSTAND THAT THE COMPANY AND YOUR EMPLOYER ARE NOT
PROVIDING ANY TAX, LEGAL, OR FINANCIAL ADVICE, NOR IS THE COMPANY OR YOUR
EMPLOYER MAKING ANY RECOMMENDATION REGARDING YOUR ACCEPTANCE OF THIS
AWARD.  NOTHING STATED HEREIN IS INTENDED OR WRITTEN TO BE USED, AND CANNOT BE
USED, FOR THE PURPOSE OF AVOIDING TAXPAYER OR OTHER PENALTIES.


8.           Non-Transferability of Stock Units.  Stock Units shall not be
anticipated, assigned, attached, garnished, optioned, transferred or made
subject to any creditor’s process, whether voluntarily or involuntarily or by
operation of law.


9.           Restriction on Transfer.  Regardless of whether the transfer or
issuance of the Shares to be issued pursuant to the Stock Units has been
registered under the Securities Act or has been registered or qualified under
the securities laws of any state, the Company may impose additional restrictions
upon the sale, pledge, or other transfer of the Shares (including the placement
of appropriate legends on stock certificates and the issuance of stop-transfer
instructions to the Company’s transfer agent) if, in the judgment of the Company
and the Company’s counsel, such restrictions are necessary in order to achieve
compliance with the provisions of the Securities Act, the securities laws of any
state, or any other law including all applicable foreign laws.


10.           Restrictive Legends and Stop-Transfer Instructions.  Stock
certificates evidencing the Shares issued pursuant to the Stock Units may bear
such restrictive legends and/or appropriate stop-transfer instructions may be
issued to the Company’s transfer agent as the Company and the Company’s counsel
deem necessary under applicable law or pursuant to this Agreement.


11.           Representations, Warranties, Covenants, and Acknowledgments.  You
hereby agree that in the event the Company and the Company’s counsel deem it
necessary or advisable in the exercise of their discretion, the transfer or
issuance of the Shares issued pursuant to the Stock Units may be conditioned
upon you making certain representations, warranties, and acknowledgments
relating to compliance with applicable laws.


12.           Voting and Other Rights.  Subject to the terms of this Agreement,
you shall not have any voting rights or any other rights and privileges of a
stockholder of the Company unless and until the Stock Units are settled upon
vesting.  In addition, you shall not have any rights to dividend equivalent
payments with respect to unvested Stock Units.
 
 
3

--------------------------------------------------------------------------------

 
Stock Unit Agreement (continued)


13.           Authorization to Release and Transfer Necessary Personal
Information.


(a)           You hereby explicitly and unambiguously consent to the collection,
use and transfer, in electronic or other form, of your personal information as
described in this Agreement by and among, as applicable, the Employer, and the
Company and its Parent, Subsidiaries and Affiliates for the exclusive purpose of
implementing, administering and managing your participation in the Plan.


(b)           You understand that the Company and the Employer may hold certain
personal information about you, including, but not limited to, your name, home
address and telephone number, date of birth, social insurance number (or any
other social or national identification number), salary, nationality, job title,
residency status, any Shares or directorships held in the Company, details of
all Stock Units or any other entitlement to Shares awarded, canceled, exercised,
vested, unvested or outstanding (the “Data”) for the purpose of implementing,
administering and managing your participation in the Plan.  You understand that
Data may be transferred to the Company or any of its Parent, Subsidiaries or
Affiliates, or to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in your country or elsewhere, including outside the European Economic Area, and
that the recipient’s country (e.g., the United States) may have different data
privacy laws and protections than your country.  You understand that you may
request a list with the names and addresses of any potential recipients of the
Data by contacting your local human resources representative.  You authorize the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the sole purposes of implementing, administering and managing
your participation in the Plan, including any requisite transfer of such Data to
a broker or other third party assisting with the administration of these Stock
Units under the Plan or with whom Shares acquired pursuant to these Stock Units
or cash from the sale of such Shares may be deposited.  Furthermore, you
acknowledge and understand that the transfer of the Data to the Company or any
of its Parent, Subsidiaries or Affiliates, or to any third parties is necessary
for your participation in the Plan.


(c)           You understand that Data will be held only as long as is necessary
to implement, administer and manage your participation in the Plan.  You
understand that you may, at any time, view the Data, request additional
information about the storage and processing of the Data, require any necessary
amendments to the Data or refuse or withdraw the consents herein by contacting
your local human resources representative in writing.  You further acknowledge
that withdrawal of consent may affect your ability to vest in or realize
benefits from these Stock Units, and your ability to participate in the
Plan.  For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact your local human
resources representative.


14.           No Entitlement or Claims for Compensation.


(a)           Your rights, if any, in respect of or in connection with these
Stock Units or any other Award are derived solely from the discretionary
decision of the Company to permit you to participate in the Plan and to benefit
from a discretionary Award.  The Plan may be amended, suspended or terminated by
the Company at any time, unless otherwise provided in the Plan and this
Agreement.  By accepting these Stock Units, you expressly acknowledge that there
is no obligation on the part of the Company to continue the Plan and/or grant
any additional Stock Units to you or benefits in lieu of Stock Units, even if
Stock Units have been granted repeatedly in the past.  All decisions with
respect to future grants of Stock Units, if any, will be at the sole discretion
of the Company.
 
 
4

--------------------------------------------------------------------------------

 
Stock Unit Agreement (continued)


(b)           The Stock Units and the Shares subject to the Stock Units are not
intended to replace any pension rights or compensation and are not to be
considered compensation of a continuing or recurring nature, or part of your
normal or expected compensation, and in no way represent any portion of your
salary, compensation or other remuneration for any purpose, including but not
limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments, and in no event should be considered as
compensation for, or relating in any way to, past services for the Company, the
Employer or any Parent, Subsidiary or Affiliate.  The value of the Stock
Units is an extraordinary item that does not constitute compensation of any kind
for services of any kind rendered to the Company, the Employer or any Parent,
Subsidiary or Affiliate and which is outside the scope of your written
employment agreement (if any).


(c)           You acknowledge that you are voluntarily participating in the
Plan.


(d)           Neither the Plan nor these Stock Units or any other Award granted
under the Plan shall be deemed to give you a right to remain an Employee,
Contractor or director of the Company, a Parent, Subsidiary or an
Affiliate.  The Employer reserves the right to terminate your Service at any
time, with or without cause, and for any reason, subject to applicable laws, the
Company’s Articles of Incorporation and Bylaws, and a written employment
agreement (if any).


(e)           The grant of the Stock Units and your participation in the
Plan will not be interpreted to form an employment contract or relationship with
the Company, the Employer or any Parent, Subsidiary or Affiliate.


(f)           The future value of the underlying Shares is unknown and cannot be
predicted with certainty and if you vest in the Stock Units and are issued
Shares, the value of those Shares may increase or decrease.  You also understand
that neither the Company, nor the Employer or any Parent, Subsidiary or
Affiliate is responsible for any foreign exchange fluctuation between your
Employer’s local currency and the United States Dollar that may affect the value
of this Award.


(g)           In consideration of the grant of the Stock Units, no claim or
entitlement to compensation or damages shall arise from forfeiture of the Stock
Units resulting from termination of your Service by the Company or the Employer
(for any reason whatsoever and whether or not in breach of local labor laws) and
you irrevocably release the Company and the Employer from any such claim that
may arise; if, notwithstanding the foregoing, any such claim is found by a court
of competent jurisdiction to have arisen, you shall be deemed irrevocably to
have waived your entitlement to pursue such claim.
 
 
5

--------------------------------------------------------------------------------

 
Stock Unit Agreement (continued)


(h)           You agree that the Company may require Shares received pursuant to
the Stock Units to be held by a broker designated by the Company.


(i)           You agree that your rights hereunder (if any) shall be subject to
set-off by the Company for any valid debts you owe the Company.


(j)           The Stock Units and the benefits under the Plan, if any, will not
automatically transfer to another company in the case of a merger, take-over or
transfer of liability.


15.           Governing Law and Forum.  This Agreement and all acts and
transactions pursuant hereto and the rights and obligations of the parties
hereto shall be governed, construed and interpreted in accordance with the laws
of the State of California, without giving effect to principles of conflicts of
law.  For purposes of litigating any dispute that may arise directly or
indirectly from this Agreement, the parties hereby submit and consent to
litigation in the exclusive jurisdiction of the State of California and agree
that any such litigation shall be conducted only in the courts of California or
the federal courts for the United States for the Northern District of California
and no other courts.


16.           Entire Agreement; Enforcement of Rights.  This Agreement, together
with the Notice and the Plan, sets forth the entire agreement and understanding
of the parties relating to the subject matter herein and therein and merges all
prior or contemporaneous discussions between the parties.  Except as
contemplated under the Plan, no modification of or amendment to this Agreement,
nor any waiver of any rights under this Agreement, shall be effective unless in
writing signed by the parties to this Agreement.  The failure by either party to
enforce any rights under this Agreement shall not be construed as a waiver of
any rights of such party.
 
17.           Notices.  Any notice required or permitted under the terms of this
Agreement shall be in writing and shall be deemed sufficient when delivered
personally or sent by confirmed email, telegram, or fax or forty-eight (48)
hours after being deposited in the mail, as certified or registered mail, with
postage prepaid, and addressed to the Company at the Company’s principal
corporate offices or to you at the address maintained for you in the Company’s
records or, in either case, as subsequently modified by written notice to the
other party.
 
18.           Binding Effect.  Subject to the limitations set forth in this
Agreement, this Agreement shall be binding upon, and inure to the benefit of,
the executors, administrators, heirs, legal representatives, successors, and
assigns of the parties hereto.


19.           Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith.  In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of this Agreement shall be enforceable in accordance with its
terms.
 
 
6

--------------------------------------------------------------------------------

 
Stock Unit Agreement (continued)


20.           Electronic Delivery. The Company may, in its sole discretion,
decide to deliver any documents related to your current or future participation
in the Plan by electronic means or to request your consent to participate in the
Plan by electronic means.  You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.


21.           Language.  If this Agreement or any other document related to the
Plan is translated into a language other than English and the meaning of the
translated version is different from the English version, the English version
will take precedence.


22.           Appendix.  Notwithstanding any provisions in this Agreement, the
Stock Units shall be subject to any special terms and conditions set forth in
any Appendix to this Agreement for your country of residence.  Moreover, if you
relocate to one of the countries included in the Appendix, the special terms and
conditions for such country will apply to you, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan.  The Appendix constitutes part of this Agreement.
 
23.           Imposition of Other Requirements.  The Company reserves the right
to impose other requirements on your participation in the Plan, on the Stock
Units and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan.  You agree to sign any additional
agreements or undertakings that may be necessary to accomplish the
foregoing.  Furthermore, you acknowledge that the laws of the country in which
you are working at the time of grant, vesting and settlement of the Stock Units
or the sale of Shares received pursuant to this Agreement (including any rules
or regulations governing securities, foreign exchange, tax, labor, or other
matters) may subject you to additional procedural or regulatory requirements
that you are and will be solely responsible for and must fulfill.
 


*           *           *           *




PLEASE PRINT AND KEEP A COPY FOR YOUR RECORDS
 
 
7

--------------------------------------------------------------------------------

 
 
[logo.jpg]
Stock Unit Agreement – Appendix A
 
This Appendix A includes additional specific terms that apply to you if you are
resident in a non-U.S. country.  This Appendix A is part of the Stock Unit
Agreement to which it is attached (the “Agreement”) and contains terms and
conditions material to participation in the Plan.  Unless otherwise provided
below, capitalized terms used but not defined herein shall have the same
meanings assigned to them in the Plan and the Agreement. You understand and
agree that the Company is neither responsible for any foreign exchange
fluctuations between your local currency and the U.S. Dollar that may affect the
value of the Company’s Shares nor liable for any decrease in the value of the
Shares.


China


Your Award is also subject to the terms and conditions outlined in the separate
China Addendum and Internal Control Policy, both of which are incorporated
herein and form part of this Agreement.  By accepting this Award, you
acknowledge that you understand and agree to the terms and conditions of the
China Addendum and Internal Control Policy.


Italy


You may be required to report on your annual tax return any transfer abroad in
excess of EUR 10,000 and not delivered by an authorized Italian bank.


Data Privacy Notice


Pursuant to Legislative Decree no. 196/2003, the Controller of personal data
processing and the Company’s representative in Italy for privacy purposes is PDF
Solutions, Inc. Sede Secondaria in Italia, with registered offices at Piazza
Meda 3, Milano 20100 Italy. By accepting this Award, you agree to the following:


“I understand that data processing related to the purposes specified in this
Agreement shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which data are
collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.


The processing activity, including the communication and transfer of my data
abroad, including outside of the European Union, as herein specified and
pursuant to applicable laws and regulations, does not require my consent thereto
as the processing is necessary for the performance of contractual obligations
related to the implementation, administration and management of the Plan.  I
understand that the use of my data will be minimized where it is not necessary
for the implementation, administration and management of the Plan.  I further
understand that, pursuant to Section 7 of the Legislative Decree no. 196/2003, I
have the right to, including but not limited to, access, delete, update, ask for
rectification of my data and stop, for legitimate reason, the data
processing.  Furthermore, I am aware that my data will not be used for direct
marketing purposes.”
 
 
 

--------------------------------------------------------------------------------

 
Appendix A to Stock Unit Agreement (continued)
 
Japan
 
If you are issued or transfer Shares with a value that exceeds ¥100,000,000, you
must file a report with the Ministry of Finance through the Bank of Japan within
twenty (20) days of receiving the Shares (provided, however, that if you acquire
the Shares through a financial instruments firm in Japan, this requirement will
not apply).  In addition, if you are a resident of Japan and make or receive any
cross-border payment of more than ¥30,000,000 you should file a report with the
Minister of Finance via the Bank of Japan within ten (10) days.  Please note
that the timing and reporting requirement may vary depending on whether the
relevant transaction is made through a bank in Japan; you are advised to consult
your own advisor to confirm the precise requirements applicable to you.


Korea


Exchange control laws require Korean residents who realize US $500,000 or more
from the sale of Shares or the receipt of any dividends to repatriate the
proceeds to Korea within eighteen (18) months of the sale or the receipt of the
dividends, as applicable.  However, separate sales may be deemed a single sale
if the sole purpose of such separate sales was to avoid a sale exceeding the US
$500,000 threshold.


Singapore


This offer of Stock Units and the underlying Shares shall be made available only
to an employee of the Company or its Affiliates, in reliance of the prospectus
exemption set out in section 173(1)(f) the Securities and Futures Act
(Chapter 289) of Singapore. In addition, you agree, by your acceptance of this
offer, not to sell any Shares within six (6) months of the date of
grant.   Please note that neither this Agreement nor any other document or
material in connection with this offer of Stock Units and the Shares has been or
will be lodged, registered or reviewed by any regulatory authority in Singapore.
 
You should not treat the contents of this document as advice relating to legal,
taxation or investment matters and are advised to exercise caution in relation
to the offer and to consult your own professional adviser(s) concerning the
contents of this Agreement.


Taiwan


The Plan is not registered in Taiwan with the Securities and Futures Bureau and
is not subject to the securities laws of Taiwan. You may acquire and remit
foreign currency (including proceeds from the sale of Shares) into Taiwan up to
US $5,000,000 per year. Remittance of funds for the purchase of Shares should be
made through an authorized foreign exchange bank.
 
2